Citation Nr: 9916741	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991) for neurological deficits of 
the left leg and secondary injuries to the head, shoulders, 
back and ribs.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to February 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.   

In September 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran seeks entitlement to compensation under 
38 U.S.C.A. § 1151 for neurological deficits of the left leg 
he attributes to attempted spinal blocks performed in April 
1992 in connection with an umbilical hernia repair.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims file does not 
present new and material evidence to reopen the veteran's 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for neurological deficits of the left leg 
and secondary injuries to the head, shoulders, back and ribs 
and that the September 1986 decision which denied the 
veteran's prior claim under § 1151 remains final.


FINDINGS OF FACT

1.  In September 1986, the Board denied a prior claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for neurological deficits of the left leg and secondary 
injuries to the head, shoulders, back and ribs arising under 
the same set of facts as the veteran's current claim for 
compensation.  

2.  Evidence submitted since September 1986 does not bear 
directly and substantially upon the issue at hand and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the September 1986 Board 
decision, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991) for neurological deficits of 
the left leg and secondary injuries to the head, shoulders, 
back and ribs is not new and material, and the veteran's 
claim for that benefit is remains denied.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156, 
20.1103, 20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, 38 U.S.C.A. § 1151, provides for compensation for 
an injury or the aggravation of an injury as the result of 
hospitalization or medical or surgical treatment provided 
through a VA facility.  The veteran seeks entitlement to 
compensation under 38 U.S.C.A. § 1151 for neurological 
deficits of the left leg he attributes to attempted spinal 
blocks performed in April 1982 in connection with an 
umbilical hernia repair.  The veteran continues to complain 
of pain in the left leg and foot, as reflected in the 
veteran's July 1997 testimony, and maintains, moreover, that 
the disability he attributes to attempted spinal anesthesia 
in April 1982 resulted in additional injury in October 1983

In September 1986, however, the Board denied a prior claim 
for § 1151 compensation arising under the same set of facts 
as the veteran's current claim for compensation.  The Board's 
prior decision is final.  See 38 U.S.C.A. § 7105(c).  

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The claims file does not reflect that this standard had been 
met.  In denying a claim arising under § 1151, the Board, in 
September 1986, found that the veteran, who had experienced 
two back injuries prior to the time of the attempted spinal 
anesthesia in April 1982, did not sustain permanent sciatic 
nerve injury as a result of that procedure.  Evidence before 
the Board at the time of its original decision included 
hospitalization reports documenting attempts at anesthetizing 
the veteran, treatment record, including those documenting 
prior back injuries, the opinions of the veteran's physician 
suggesting that the anesthesia in question was 
inappropriately administered, and evidence of payment of by 
the federal government of a claim arising under the Federal 
Tort Claims Act.  

A hospitalization report, for instance, reflected that 
multiple attempts at spinal anesthetic block were 
unsuccessful and that after surgery the veteran complained of 
symptoms characterized as consistent with left lower 
extremity sciatica, although, according to the discharge 
report, no focal sensory or motor deficits could be 
demonstrated.  The discharge report further reflected that 
the veteran might have had mild arachnoiditis secondary to 
spinal anesthetic block attempts which were predicted to 
resolve without further therapy.  VA treatment records from 
that month reflect the presence of post-operative complaints 
of pain radiating through the left leg, which were 
characterized at one point as "probably secondary to [the] 
attempted spinal anesthetic."  In various letters, including 
a letter submitted in March 1985, a private physician who had 
treated the veteran indicated that the veteran experienced 
pain in the left leg and foot which the physician 
characterized as a remote reaction to injured lumbar nerve 
rootlets following the spinal taps administered in 1982; and 
a receipt in the claims file reflected that in 1984, the VA 
entered a settlement with the veteran for $14,400.00 on a 
claim arising from an attempt to anesthetize the veteran 
through a lumbar puncture that caused numbing, pain, 
weakness, and lack of muscle control in the left leg.  

A VA hospital report from October 1983 reflected that the 
veteran suffered multiple injuries when a tree fell and 
struck him on the right side of his body and head.  During a 
period of VA hospitalization in November 1984, the veteran 
complained that (1) he suffered from pain in the left foot 
and knee, as well as uncontrollable bending of the left knee, 
since a previous attempt through a VA hospital at spinal 
anesthesia and that (2) the resulting left leg problems 
caused him to fall while cutting down a tree that ultimately 
landed upon him.  The veteran attributed his injuries in 
October 1983, as such, to what he believed were the residuals 
of the surgery he underwent in April 1982.  A physician at 
that time noted that the veteran's left leg atrophy "was 
presumed to be secondary to [an] old injury with no active 
process at present," although the "old injury" was not 
identified.  In addition, the physician who in March 1985 
indicated that the veteran suffered from left leg and foot 
symptomatology attributable to the procedure performed in 
April 1982 also indicated that the resulting impairment was 
"the direct cause" of the injury the veteran suffered in 
October 1983 while attempting to avoid a falling tree.  

However, a report of a hospitalization from August to 
September 1980 reflected a prior history of disc disease of 
the lumbosacral spine.  Further, in March 1981, the veteran 
articulated complaints of radiating pain in the left leg, 
suggesting a possible source to the veteran's left leg 
symptomatology other than the attempted spinal tap in April 
1982.  The Board, apparently relying upon this latter body of 
evidence, concluded that the veteran's complaints were not 
attributable to health care rendered by the VA in 1982.  

Evidence submitted since the Board's decision does not tend 
to alter that result.  A November 1984 entry in treatment 
records indicating that the veteran was a patient at a VA 
facility in April 1982, that an attempt at spinal anesthesia 
caused electrical pain down the left leg, and that the 
veteran had since experienced pain in the left foot and leg 
appears to be a recitation of a history provided by the 
veteran.  As such, it is of no probative value with respect 
to the question of the etiology of the veteran's disorder.  
See Butler v. Brown, 9 Vet. App. 167 (1996).  In fact, the 
assessment the individual who prepared the entry indicated:  
"Not sure of etiology."  This entry, therefore, does not 
provide any evidence probative of the question at issue, 
whether the attempt at anesthesia by the VA gave rise to the 
veteran's complaints.  

A December 1989 entry which documents a disorder of the left 
lower extremity poses a question as to whether it could be 
possible that the veteran's disorder is secondary to spinal 
anesthesia.  This entry, which merely posits in the form of a 
question the possibility that the veteran's complaints were 
the result of a prior attempt at administering anesthesia, 
does not reflect an opinion reflecting the presence of any 
probability that the veteran's disorder was the result of 
that prior attempted procedure.  This entry, as such, is 
similarly of no probative value.  See Bostain v. West, 11 
Vet. App. 124, 127-28 (1998).

In August 1990, the veteran articulated complaints of 
neurologic symptoms of the left lower extremity since a 
spinal tap in 1982.  The examiner indicated that the 
veteran's complaints were of uncertain etiology and that a 
neurologic consultation would be necessary for a more 
definite diagnosis.  This entry also does not reflect any 
determination concerning the likelihood of an etiological 
relationship between the VA's prior attempts at anesthetizing 
the veteran and the veteran's complaints or neurological 
symptoms. 

A document captioned "PROBLEM LIST" contained among medical 
records apparently obtained in October 1993 contains a 
notation referring to peripheral neuropathy, characterized as 
"claimed but denied [of the left] foot [secondary to a] 
spinal cord injury during anesthesia."  This entry, which 
lists 1980 as an approximate date of onset, is one of several 
contained in the same document and appears to be no more than 
a transcription of a medical history.  The comment that the 
veteran's peripheral neuropathy was "claimed but denied" as 
secondary to a spinal cord injury does not reflect any 
independent medical determination that an etiological 
relationship existed between a peripheral neuropathy and the 
medical procedure previously employed.  As such, it also is 
of no probative value in establishing a link between the 
veteran's claimed disability and the attempt by the VA at 
administering spinal anesthesia in April 1982.  

A November 1989 entry reflects that there was no evidence at 
that time of a L4 or S1 radiculopathy of the left.  Although 
an October 1995 hospitalization report notes the presence of 
chronic neurogenic pain, it does not reflect an opinion 
linking that disorder to the prior attempted anesthesia.  

More recently, during a November 1997 neurologic evaluation, 
an examiner provided an impression of back and left leg 
complaints following spinal anesthesia in 1983 without 
current neurologic deficit on examination.  This opinion, 
which was obtained in response to an earlier remand by the 
Board, reflects that the veteran does not suffer from a 
current neurologic disorder, and as such does not provide any 
basis upon which to reopen the veteran's claim for benefits 
under § 1151.  

Finally, in a March 1999 response to a VHA request an 
examiner concluded that "there is no indication that the 
veteran's spinal anesthesia in 1982 could have caused 
paroxysmal weakness or the type of permanent disability that 
the [veteran] describes."  This letter, as such, also 
provides no basis upon which to reopen the veteran's claim 
for benefits under § 1151.

Therefore, any evidence in this case which can be said to be 
new cannot be said to bear directly and substantially upon 
the issue at hand and to be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence, thus, is not material and does not warrant 
reopening the veteran's claim under § 1151.

The veteran has complained that the evidence contained in the 
claims file establishes that he suffers from a disorder as a 
result of the procedure performed in April 1982 and points 
specifically to the payment by the government of the 
veteran's claim under the Federal Tort Claims Act.  The 
evidence to which the veteran points, however, was before the 
Board at the time of its original decision in September 1986,  
although that decision contains no reference to the payment 
of the claim.  Nevertheless, the Board notes that payment in 
settlement of a claim generally is not an admission of legal 
responsibility, negligence or fault. Whether or not this was 
so in the veteran's settlement is not a critical factor.  The 
Board points out that the veteran's claim was for 
$1,007,000.00 and the compromise and settlement was for 
$14,400.00.  There are many reasons a claim is settled by a 
defendant, and legal responsibility often is not one of them. 
The Board has reviewed all the evidence over many years and 
has had the advantage of an expert medical opinion in 
deciding this case.  The Board's focus in deciding this case 
was solely on the law and regulations, and the impairment 
suffered by the veteran  as revealed by the evidence.  The 
Board concludes that the evidence then as now does not show 
that the veteran suffered from a residual impairment due to 
the spinal anesthesia.

Because the claims file does not contain evidence that is 
both new and material, the veteran's claim must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151, that claim 
remains denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





